          Case 2:82-cr-00116-JAT Document 73 Filed 01/07/21 Page 1 of 8



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9    United States of America,                         No. CR-82-00116-PHX-JAT
10                   Plaintiff,                         ORDER
11    v.
12    Sammie Bicenti Chee,
13                   Defendant.
14
15           Pending before the Court is Defendant Sammie Bicenti Chee’s Motion for
16   Compassionate Release. (Doc. 64). The motion is fully briefed (Doc. 67; Doc. 72), and the

17   Court now rules.
18   I.      BACKGROUND

19           The Court previously discussed the facts that led to Chee’s present incarceration:

20                         During the early morning hours of March 10, 1982,
                    [Chee] attacked his aunt, Cora McCabe, 71; his niece, [the
21                  underage victim], 14; and Elsie McCabe, 75 in the Granado-
                    area residence in which they all resided.
22
                           [Chee] had previously been sentenced in the United
23                  States District Court on October 29, 1974 to ten years
                    imprisonment for voluntary manslaughter and was mandatorily
24                  released from prison on June 12, 1980, with a supervision date
                    of January 13, 1984. Upon release, [Chee] lived with his aunt,
25                  Cora McCabe, and herded sheep for her. At approximately
                    3:00 a.m. on March 10, 1982, [the underage victim] was
26                  sleeping when she felt something hit her on the head. She
                    awoke and saw [Chee] standing beside her bed. [The underage
27                  victim] recalled that [Chee] then went toward his own bed.
                    [The underage victim] stated that Cora McCabe was lying on
28                  her bed and appeared to be sleeping. [The underage victim]
                    further stated that [Chee] then hit Cora with a double-bladed
     Case 2:82-cr-00116-JAT Document 73 Filed 01/07/21 Page 2 of 8



 1            axe and then hit [the underage victim] twice on the top of the
              head. [The underage victim] screamed and [Chee] ran out of
 2            the house. [The underage victim] and Elsie locked the door
              after [Chee] ran outside. They tried to arouse Cora and noticed
 3            blood on her head. Elsie stated that she had been awakened by
              [the underage victim’s] screaming. When Elsie and [the
 4            underage victim] tried to move Cora, she would only moan.
              Elsie then built a fire in the stove so they could see.
 5
                     [The underage victim] peered out the window and saw
 6            a fire near the sheep corral. While trying to clean the blood
              from her own head, [the underage victim] observed [Chee]
 7            walking toward the house carrying a small can. He then set the
              house on fire. Thereafter, Elsie opened the front door and
 8            [Chee] threw fuel on Elsie which ignited. Elsie fell to the bed
              and [the underage victim] extinguished the fire with a blanket.
 9            [Chee], who had entered the house, then grabbed the double-
              bladed axe and threw it under the bed.
10
                       Elsie and [the underage victim] then ran out of the house
11            and tried to extinguish the residential fire. [Chee] also ran out
              of the house and grabbed [the underage victim] as she tried to
12            stop the fire. [Chee] had also grabbed a shovel and tried to use
              it to hit [the underage victim] in the head. [Chee] then dragged
13            [the underage victim] to nearby trees and forced to her to
              commit fellatio and then violently raped [the] 14-year-old
14            [underage victim]. [Chee] told [the underage victim] that he
              wanted to kill Elsie and Cora and keep [the underage victim]
15            and have a baby with her. [The underage victim] and [Chee]
              subsequently returned to the burning house and dragged the
16            mattress upon which Cora was lying outside. Cora was
              bleeding from the head. [Chee] then re-entered the burning
17            house and [the underage victim] ran away. Elsie had already
              fled to a neighbor’s house. Shortly thereafter, . . . [the underage
18            victim’s] father, arrived and found the house completely
              burned to the ground and Cora’s body on fire. [Chee] had
19            already fled the scene.
20                   According to the New Mexico medical investigator,
              Cora McCabe died of cranial cerebral injuries caused by
21            trauma to the head. She also suffered third degree burns over
              90% of her body and first and second degree burns over the
22            remaining 10% of her body. Elsie McCabe suffered serious
              burns to her face, upper chest, and upper left arm. [The
23            underage victim] suffered a fractured clavicle and two skull
              fractures, one of which was a depressed fracture which was
24            corrected by surgery. The Federal Bureau of Investigation
              (“FBI”) arrested [Chee] later that morning.
25
                      On March 22, 1982, a federal grand jury in the District
26            of Arizona indicted [Chee] charging him as follows: Count I -
              First Degree Murder of Cora McCabe; Count II - Assault of
27            [the underage victim] with an axe with intent to Murder; Count
              III - assault of [the underage victim] resulting in serious bodily
28            injury; Count IV - Forcible Rape of [the underage victim];
              Count V - Assault of Elsie McCabe with intent to Murder;

                                             -2-
       Case 2:82-cr-00116-JAT Document 73 Filed 01/07/21 Page 3 of 8



 1                  Count VI - Assault of Elsie McCabe resulting in serious bodily
                    injury; and Count VII - Arson of an Occupied Dwelling.
 2
                    ...
 3
                            On September 7, 1982, [Chee] pleaded guilty to second
 4                  degree murder, a lessor included offense of Count I, First
                    Degree Murder. On October 4, 1982, the District Court
 5                  sentenced [Chee] to no less than thirty nor more then 90 years
                    imprisonment pursuant to 18 U.S.C. § 4205(b)(l) which would
 6                  restrict the parole commission’s ability to parole him in ten
                    years. [Chee]’s sentence was imposed following discussion
 7                  between defense counsel and the court as to whether [Chee]’s
                    sentence was pursuant to 4205(b)(l) or 4205(b)(2). The court
 8                  recommended the [Chee] not be paroled.
 9   (Doc. 42; see also Doc. 51 (adopting Doc. 42)).
10
              Chee has been incarcerated for this offense for over 38 years and now moves for
11
     compassionate release. (Doc. 64). Chee is 83 years old and has high cholesterol, high
12
     triglicerides, and high glucose. (Doc. 66 at 90). He also has a history of tuberculosis, several
13
     ocular issues that negatively impact his vision, and Chee asserts that his bloodwork “seems
14
     to indicate that he is diabetic.” (Doc. 64 at 1–2). Chee argues that given his advanced age,
15
     medical conditions, and the conditions in the prison, he is at an increased risk of contracting
16
     COVID-19 and suffering serious medical consequences, including death. (Id. at 15–18).
17
              II.   LEGAL STANDARD
18
              “A federal court generally ‘may not modify a term of imprisonment once it has been
19
     imposed.’”     Dillon   v.   United   States,   560    U.S.   817,    819    (2010)   (quoting
20
     18 U.S.C. § 3582(c)). Compassionate release is an exception to this general rule, allowing
21
     a court to reduce a term of imprisonment if a defendant meets certain requirements. See 18
22
     U.S.C. § 3582(c)(1). “Section 3582(c) previously provided for compassionate release only
23
     upon motion of the [Bureau of Prisons (BOP)] Director.” United States v. Partida, No. CR
24
     17-08260-001-PCT-DGC, 2020 WL 3050705, at *1 (D. Ariz. June 8, 2020). Now, after
25
     the enactment of the First Step Act of 2018, a defendant may bring such a motion under
26
     § 3582(c) after first exhausting administrative remedies with the BOP. See id. at *2; United
27
     States v. Johns, No. CR 91-392-TUC-CKJ, 2019 WL 2646663, at *1 (D. Ariz. June 27,
28
     2019).


                                                  -3-
       Case 2:82-cr-00116-JAT Document 73 Filed 01/07/21 Page 4 of 8



 1          For a court to grant compassionate release it must find that “extraordinary and
 2   compelling reasons warrant” a reduction in sentence “and that such a reduction is consistent
 3   with   applicable   policy    statements   issued    by   the   Sentencing    Commission.”
 4   18 U.S.C. § 3582(c)(1)(A).
 5          The policy statements issued by the Sentencing Commission require a defendant to
 6   show that he “is not a danger to the safety of any other person or to the community, as
 7   provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). Section 3142(g) lists factors for
 8   a court to consider including the nature and circumstances of the offense, the weight of the
 9   evidence against the defendant, the history and characteristics of the defendant, and the
10   danger that the defendant would pose to the community. See 18 U.S.C. § 3142(g). “A
11   defendant bears the burden of demonstrating that he poses no danger to the community
12   upon release.” United States v. Magana-Lopez, No. CR-11-04200-001-TUC-RCC (JR),
13   2020 WL 6827766, at *4 (D. Ariz. Nov. 20, 2020).
14          Finally, 18 U.S.C. § 3582(c) also requires a court to “consider[] the factors set forth
15   in section 3553(a) to the extent that they are applicable” when analyzing a motion for
16   compassionate release. The § 3553(a) factors include:
17
            [T]he nature and circumstances of the offense and the history and
18          characteristics of the defendant; the purposes of sentencing; the kinds of
            sentences available; the sentences and ranges established by the Sentencing
19
            Guidelines; relevant policy statements issued by the Sentencing
20          Commission; the need to avoid unwarranted sentencing disparities among
            similarly situated defendants; and the need to provide restitution to victims.
21
22   United States v. Trujillo, 713 F.3d 1003, 1008 (9th Cir. 2013) (citing 18 U.S.C. § 3553(a)).
23   A court must find both an extraordinary and compelling reason for compassionate release
24   and that the § 3553(a) factors warrant compassionate release. See Magana-Lopez, 2020
25   WL 3574604, at *2–5 (considering extraordinary and compelling reasons and § 3553(a)
26   factors separately); United States v. Platt, No. CR 18-195-WJM, 2020 WL 3839847, at *3
27   (D. Colo. July 8, 2020) (same).
28


                                                 -4-
       Case 2:82-cr-00116-JAT Document 73 Filed 01/07/21 Page 5 of 8



 1   III.   DISCUSSION
 2          A.     Administrative Exhaustion
 3          Here, Chee and the government agree that Chee met 18 U.S.C. § 3582(c)(1)(A)’s
 4   administrative exhaustion requirements by requesting a sentence reduction with the prison,
 5   which the warden subsequently denied. (Doc. 53 at 2; Doc. 64 at 11–12; Doc. 67 at 5).
 6          B.     Extraordinary and Compelling Circumstances
 7          Regarding extraordinary and compelling circumstances, Chee and the government
 8   disagree as to the severity of Chee’s current medical condition. Chee argues that his age
 9   and medical condition make him highly susceptible to serious medical consequences
10   should he contract COVID-19. (Doc. 64 at 15–18). The government argues that Chee’s age
11   on its own does not constitute an extraordinary and compelling circumstance establishing
12   eligibility for release, and Chee does not have any comorbidities that make him particularly
13   vulnerable to death from COVID-19. (Doc. 67 at 7–10). The Court, however, need not
14   resolve this disagreement. Even assuming Chee has shown extraordinary and compelling
15   circumstances establishing eligibility for compassionate release, as discussed below, Chee
16   has failed to show that he would not be a danger to his community upon release, and the
17   Court therefore denies Chee’s motion.
18          C.     Potential Danger to the Community
19          “Even where extraordinary and compelling reasons exist, compassionate release
20   may not be granted where the defendant is a ‘danger to the safety of any other person or to
21   the community.’” United States v. Capito, No. CR-10-08050-001-PCT-MTL, 2020 WL
22   5846608, at *5 (D. Ariz. Oct. 1, 2020) (citing U.S.S.G. § 1B1.13(2)). The defendant bears
23   the burden of demonstrating that he poses no danger to the community upon release.
24   Magana-Lopez, 2020 WL 6827766, at *4. Chee has not carried this burden.
25          First, Chee has a history of disregard for the law and serious violent crimes,
26   particularly towards women. In 1965, Chee was convicted of shooting with a .22 caliber
27   rifle a woman while she slept. (Doc. 71 at 17). In 1969, Chee was convicted of attacking a
28   woman with a knife with the intent to sexually assault her. (Id. at 7). In 1974, Chee pled


                                                -5-
       Case 2:82-cr-00116-JAT Document 73 Filed 01/07/21 Page 6 of 8



 1   guilty to beating a woman to death with a metal pole. (Id. at 3).
 2          Chee objects to the Court’s consideration of presentence reports from any of his
 3   prior offenses because they are inherently unreliable. (Doc. 72 at 6–8). Specifically, Chee
 4   notes that the 1965 report states that Chee was interviewed without an interpreter (Doc. 71
 5   at 20), the 1969 report includes a racial stereotype—referring to him as a “typical
 6   Reservation Indian” (id. at 15), and the 1975 report adopts the views of the 1969 report
 7   (id. at 4). The Court does not find that striking the presentence reports in their entirety is
 8   appropriate. Although Chee argues broadly that “everything in the report” in unreliable,
 9   Chee does not dispute the factual descriptions of the underlying crimes to which he pled
10   guilty or was convicted by a jury. (Doc. 72 at 7). Accordingly, the Court will disregard any
11   opinions, comments, or evaluations of the drafters, as well as statements of Chee and his
12   victims, but in evaluating the potential danger Chee poses to his community, the Court does
13   not find it appropriate to ignore Chee’s prior criminal conduct entirely. See
14   U.S.S.G. § 1B1.13(2) (citing 18 U.S.C. § 3142(g), which requires a court to consider “the
15   history and characteristics of the person,” including “criminal history”). Moreover, even if
16   the Court was limited to considering only the facts of the crime that led to Chee’s present
17   incarceration, the Court finds that the particular heinousness of that crime itself
18   demonstrates that Chee is a danger to his community and would nonetheless deny relief.
19          Chee’s primary argument is that his age and medical state make him less likely to
20   reoffend. (Doc. 64 at 21; Doc. 72 at 4–5). The Court, however, agrees with the government
21   that “it does not take a young or physically strong man to fire a gun or light a match.” (Doc.
22   67 at 10). Nor does it take a young or physically strong man to harm a minor. And contrary
23   to Chee’s argument, his release plan does nothing mitigate this risk. The plan suggests that
24   Chee will live alone in his late mother’s home with his sister checking in on him daily until
25   she can make arrangements for Chee to move to an assisted living facility. (Doc. 64 at 25).
26   But nothing in the record before the Court suggests—and nothing in Chee’s past
27   indicates—that Chee would abide by any terms of release if he was permitted to live alone.
28          Chee also notes that “courts have repeatedly released people on compassionate


                                                 -6-
       Case 2:82-cr-00116-JAT Document 73 Filed 01/07/21 Page 7 of 8



 1   release even when the underlying offense involved the use of a firearm and violence, and/or
 2   the defendant had prior offenses.” (Doc. 72 at 8). But Courts make compassionate release
 3   determinations based on the specific facts of individual cases, and on the facts of this case,
 4   Chee has failed to show that he would not again become a danger to his community upon
 5   release.
 6          Further, the cases Chee cites are distinguishable. In the one case involving a murder,
 7   the defendant was functionally incapacitated and was released to his family’s care. See
 8   United States v. Wong Chi Fai, No. 93-CR-1340 (RJD), 2019 WL 3428504, at *3
 9   (E.D.N.Y. July 30, 2019) (defendant was so “frail” that he “require[d] a walker and [could]
10   barely eat on his own”). Unlike the instant case, Wong Chi Fai did not involve a defendant
11   with a history of harming his family members. And notably, although the remaining cases
12   Chee cites “involve” violence or weapons on some level, none of the courts in those cases
13   granted compassionate release to someone incarcerated for a gruesome murder. See United
14   States v. Williams, No. 3:04CR95/MCR, 2020 WL 1751545, at *1 (N.D. Fla. Apr. 1, 2020)
15   (defendant convicted of “armed bank robbery, one count of brandishing a firearm during a
16   crime of violence, and one count of possessing a firearm as a convicted felon”); United
17   States v. Scott, No. 7:98-CR-79-BO, at 1 (E.D.N.C. Feb. 4, 2020), ECF No. 317 (defendant
18   convicted of “distribution of cocaine and cocaine base, Hobbs Act robbery, and using and
19   carrying firearms during and in relation to crimes of violence”); United States v. Peterson,
20   No. 7:12-CR-15-1BO, at 1 (E.D.N.C. June 4, 2019), ECF No. 63 (defendant pleaded guilty
21   to “possession with intent to distribute a quantity of cocaine base and discharging a firearm
22   in furtherance of a drug trafficking offense”); United States v. Brown, No. 2:18-CR-360
23   KOB-JEO (001), 2020 WL 5201224, at *2 (N.D. Ala. May 22, 2020) (defendant convicted
24   of “use of firearm in connection with drug trafficking”); United States v. Parker, 461 F.
25   Supp. 3d 966, 970 (C.D. Cal. 2020) (defendant convicted of “charges related to the filing
26   of a false tax return and the possession and distribution of cocaine”); United States v. Pena,
27   459 F. Supp. 3d 544, 552 (S.D.N.Y. 2020) (defendant “pleaded guilty to committing Hobbs
28   Act robbery”); United States v. McCarthy, 453 F. Supp. 3d 520, 523 (D. Conn. 2020)


                                                 -7-
       Case 2:82-cr-00116-JAT Document 73 Filed 01/07/21 Page 8 of 8



 1   (defendant pleaded guilty “one count of armed bank robbery”); United States v. Almontes,
 2   No. 3:05-CR-58 (SRU), 2020 WL 1812713, at *1 (D. Conn. Apr. 9, 2020) (defendant
 3   pleaded guilty to “(1) Conspiracy to Possess with Intent to Distribute and to Distribute 500
 4   Grams or More of Cocaine . . . and (2) Possession of a Firearm in Furtherance of a Drug
 5   Trafficking Offense”); United States v. Rodriguez, 451 F. Supp. 3d 392, 394 (E.D. Pa.
 6   2020) (defendant convicted of “drug distribution and unlawful firearm possession”).
 7          Accordingly, the Court finds that despite Chee’s physical ailments and increased
 8   risk of serious medical consequences should he contract COVID-19, Chee has failed to
 9   carry his burden to show he would not be a danger to the community upon release.
10   IV.    CONCLUSION
11          For the foregoing reasons,
12          IT IS ORDERED that Chee’s Motion for Compassionate Release (Doc. 64) is
13   DENIED.
14          Dated this 7th day of January, 2021.
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -8-
